Per Curiam.
On February 5th, 1937, the relator applied'to the inspector of buildings of the borough of Demarest for a permit to build a lunch building or stand on property owned by it in that borough. The building inspector refused such permit on the ground (which is true in point of fact) that the zoning ordinance of the borough prohibited the erection of the *505type of building proposed on the land in question, in that the ordinance zoned the land in question for certain types and kinds of buildings within which was not comprehended a lunch building or stand.
On March 11th, 1927, the relator obtained this rule to show cause why a writ of mandamus should not issue commanding the inspector of buildings and the mayor and council of the borough of Demarest to issue such permit.
We think the writ must be denied.
We believe that the factual situation which the record discloses brings this case within our decision in Koplin v. Village of South Orange, 6 N. J. Mis. R. 489. Moreover, the -record shows that the plans and specifications did not comply with the building code.
The result is that the rule to show cause in the present case will be discharged, and the writ denied accordingly.
Having reached the conclusion stated, we deem it important to all interests concerned to announce it promptly, and we do so in this somewhat informal manner in order to enable the relator to avail itself of the earliest opportunity for review if review is desired. And if a review is desired, relator is hereby given permission to enter a rule allowing and directing the molding of the pleadings so as to permit of such review.